Citation Nr: 1443089	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-27 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to May 17, 2012, and to a rating in excess of 30 percent for PTSD from May 17, 2012.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2012, the Veteran testified at a hearing before a Decision Review Officer of the RO.  A transcript of the proceeding is of record.  The Veteran also testified at a videoconference hearing before an Acting Veterans Law Judge in April 2013.  A  transcript of that hearing is also of record.  Unfortunately, the Acting Veterans Law Judge who presided at the hearing is no longer employed by the Board.  The Veteran was informed of this and his options for another Board hearing; however, in July 2014, he indicated in writing that he did not wish to appear at a new hearing.  

When this case was before the Board in July 2013, it was decided in part and remanded in part for further development.  

The record before the Board consists of electronic records within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

The Veteran seeks a rating in excess of 10 percent for PTSD prior to May 17, 2012, and a rating in excess of 30 percent for PTSD from May 17, 2012.  In September 2013, the Veteran stated that he had received additional archived medical records from the Omaha, Nebraska VA Medical Center dating back to 1992.  He asked the RO to request these records for his pending claim because he wanted them included in his claim.  These treatment records are not of record, and the record does not reflect that the originating agency has undertaken all necessary development to obtain such documentation.  Because the Veteran has specifically requested that such records be associated with the claims file, further development to obtain these and any other outstanding records pertinent to the Veteran's claim is in order.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include treatment records from the Omaha, Nebraska VA Medical Center dating back to 1992.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, and requested to provide a copy of any such records in his possession.

2.  The RO or the AMC also should undertake any other development it determines to be warranted. 

3.  Then, the RO or AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



